Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/188,344 filed on 3/1/21. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2016/0035291) in further view of Ferguson (US 2016/0379102).

a plurality of display screens (electronic label units, 231, 233 … 235, Fig. 2, paragraph 26);
a communicator configured to receive content data to be displayed on the plurality of display screens (network unit, 220 of Fig. 2, receives information from the database from the server and the virtual private network 20, paragraph 25); and
a controller (control unit, 210 of Fig. 2) comprising a serial data interface and configured to transmit, through the serial data interface, the content data to be displayed on the plurality of display screens (the data can be transmitted using RS232, paragraph 25) and a control signal generated by the controller for controlling the plurality of display screens to the plurality of display screens respectively, so as to control the plurality of display screens to display the respective content data received according to the control signal (the electronic label units 231, 233, and 265 receives the information via wired or wireless unit, paragraph 25 – 26; The control unit 210 transmits the display information DI to the electronic label units 231, 233 and 235 through the network unit 220 via wireless signals (i.e. wireless signals DI'), so that the electronic label units 231, 233 and 235 respectively display according to the corresponding display information DI (i.e. the wireless display signals DI').  Moreover, the electronic label units 231, 233 and 235 respectively transmit the corresponding state information SI to the network unit 220 through the wireless signals, so as to transmit the state information SI to the control unit 210 through the network unit 220, paragraph 25 – 26; as exaplain in paragraph 25 the interface can be wired). However, does not specifically disclose a repeater.
In the same field of endeavor, Ferguson teaches a repeater configured to receive content data to be displayed on the plurality of display screens and distribute the content data to a communicator according to a signal strength between the repeater and the communicator (The applications running in this case include a smart tag management application TAG APP, while other applications APP1, APP2 etc. can be installed in parallel. The smart tag application communicates with a user via user I/O systems UIO, displaying information and dialog screens such as those illustrated, paragraph 117; furthermore, Similarly a module 1004 is provided to access GSM signal information from module 808/908 and implement a trilateration system to work out position via GSM, using the strength of signals from three or more cell towers in range, paragraph 143). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ferguson’s plural screen with signal strength with the system of Hung. One would be motivated to combine these teachings because it can display multiple tags based on the signal strength; making easier to identify, select, process the specific tag.	
	

Regarding claim 6, The electronic label according to claim 1, Hung further teaches wherein each of the plurality of display screens comprises a buffer configured to store content data received from the controller to be displayed on the display screen (Fig. 3B, power storage unit, The power storage unit 420 may store the wireless power received by the power reception unit 430, and charges the electronic label unit 300 by using the wireless power.  The power reception unit 430 may receive the wireless power transmitted from the network unit 220, paragraph 31).

Regarding claim 10, A method for driving the electronic label according to claim 1, Hung further comprising: 
receiving, by the communicator, content data to be displayed on the plurality of display screens (database 30 of Fig. 1 – 2, the server 10 can be coupled to a database 30 through a virtual private network 20 established in a wide area network, so as to update the display information DI corresponding to each of the electronic label units 121, 123 and 125 through the database 30, or 231, 233, 235 of Fig. 3);
the network unit 220 can be coupled to the control unit 210 through the inter-integrated circuit interface wiring, the serial peripheral interface wiring, the RS232 interface wiring or the ARM bus wiring.  The electronic label units 231, 233 and 235 can be coupled to the network unit 220 through one of the WiFi communication protocol, the ZigBee communication protocol and the 3G mobile communication protocol, paragraph 25 – 26); and 
displaying, by the plurality of display screens, the respective content data received according to the control signal (control unit 220 of Fig. 2; provides DI or the display information, paragraph 25 - 26).

Regarding claim 11, The electronic label according to claim 1, further comprising:
	a charger interface configured to charger the electronic label (label units are charged with the wireless power, Abstract).

Regarding claim 12, the method substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 18, the method substantially have same limitations as claim 6, thus the same rejection is applicable. 

Regarding claim 17, the method substantially have same limitations as claim 1, thus the same rejection is applicable. 

Fig. 2, mobile communication, paragraph 25; the server 10 can receive a remote command, and outputs display data to the control unit 110 according to the remote command, so as to control a part of, all of or one of display images of the electronic label units 121, 123 and 125 through the display information DI sent by the control unit 110, paragraph 24 - 25).

9.	Claim 2, 4, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2016/0035291) in further view of Ferguson (US 2016/0379102) in further view of Mercier et al. (US 2011/0084840).

Regarding claim 2, Hung teaches claim 1, even though it describes having serial data interface (RS232) and at least one selection interface configured to select at least one of plurality of display screens (the server 10 can receive a remote command, and outputs display data to the control unit 110 according to the remote command, so as to control a part of, all of or one of display images of the electronic label units 121, 123 and 125 through the display information DI sent by the control unit 110, paragraph 24 - 25); does not specifically disclose having clock and synchronization signal.
	Mercier teaches a clock interface configured to transmit a synchronization clock signal to the plurality of display screens (system-wide synchronized clock (which includes multiple displays) paragraph 28); and
a data interface configured to serially transmit the content data to be displayed on the plurality of display screens and the control signal to the plurality of display screens under control of the synchronization clock signal (the communications interface 22 may support the implementation of a system-wide synchronized clock.  Synchronization of the clock may be maintained via a clock signal.  Key device 10 may include real time clock circuitry to support the synchronized clock and to regulate the use of precise communications windows, paragraph 28, 84).	 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Mercier’s clock synchronization with the system of Hung. One would be motivated to combine these teachings because in doing so it can control multiple display at the same time; making the system more precise.


Regarding claim 4, The electronic label according to claim 2, Hung further teaches wherein a number of the at least one selection interface is less than or equal to a number of the plurality of display screens (controller selects one or more of the display screen, paragraph 25 - 26). 

Regarding claim 13, the method substantially have same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 16, the method substantially have same limitations as claim 4, thus the same rejection is applicable. 

10.	Claim 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2016/0035291) in further view of Ferguson (US 2016/0379102) in further view of Mercier et al. (US 2011/0084840) in further view of Rivollet et al. (US 6,437,893).

Regarding claim 5, Hung with Ferguson and Mercier teaches The electronic label according to claim 2, Mercier teaches wherein when a number of the at least one selection interface is less than a number of select one or more communication channels, paragraph 32); however do not teach and/or suggest selection signals transmitted through the at least one selection interface are encoded and decoded to generate a selection signal corresponding to each of the plurality of display screens.
Rivollet teaches selection signals transmitted through the at least one selection interface are encoded and decoded to generate a selection signal corresponding to each of the plurality of display screens (any equivalent system for management and digital signal processing, which is connected to an encoder/modulator 4 by a suitable link, for example a serial link of the "RS232" type; these labels comprise optoelectronic cells 70, converting the light energy into electrical signals, decoder circuits and signal processing circuits which will be discussed below.  Lastly, the electronic label 7 is provided with a display 71, col 3, and lines 50 - 65).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Rivollet’s encoder/decoder with the combined system of Hung and Mercier. One would be motivated to combine these teachings because it can easily provide error detections and correction; making the system more effective.

Regarding claim 17, the method substantially have same limitations as claim 5, thus the same rejection is applicable. 
 
	
11.	Claim 7 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2016/0035291) Ferguson (US 2016/0379102) in further view of Kim et al. (US 2016/0104397).

Regarding claim 7, Hung teaches claim 1, even though Hung teaches having power and power storage and control circuit; does not specifically teach turning on and off.
170-1, 320; fig. 3), and
the electronic label further comprises a booster circuit connected to the electronic ink screens and configured to power on and power off the electronic ink screens (The controller may generate and output a digital pattern control signal that outputs patterns of various colors according to elapsed time or depending on pattern positions of the electronic label accessory.  According to the digital pattern control signal, the light-emitter driver 205 may supply power to at least one LED 320, and the light emitter, for example, the LED 320, may be turned on or off according to the supply of driving power so that promotion information may be displayed, paragraph 40).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kim’s power on/off with the system of Hung. One would be motivated to combine these teachings because it can effectively control power and turn off unnecessary labels; making the system power efficient.

Regarding claim 8, Hung with Kim teaches claim 7, Kim further teaches wherein the booster circuit is further connected to the controller, and is controlled by the controller to power on and power off the electronic ink screens (The controller may generate and output a digital pattern control signal that outputs patterns of various colors according to elapsed time or depending on pattern positions of the electronic label accessory.  According to the digital pattern control signal, the light-emitter driver 205 may supply power to at least one LED 320, and the light emitter, for example, the LED 320, may be turned on or off according to the supply of driving power so that promotion information may be displayed, paragraph 40).
	
12.	Claim 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2016/0035291) Ferguson (US 2016/0379102) in further view of ITOU et al. (US 2017/0293959).

Regarding claim 9, Hung teaches claim 1, ITOU further teaches wherein the content data comprises a type flag and an end flag, wherein the type flag is used to indicate whether the transmitted data is content data or a control signal, and the end flag is used to indicate the end of data transmission (Thus, for example, in a case where the plurality of pieces of product information are to be displayed on the electronic shelf label 3000, the product information transmission unit 2100 transmits a flag indicating that the plurality of pieces of product information are to be displayed on the electronic shelf label together with the product information, to the electronic shelf label 3000.  The electronic shelf label 3000 is configured to display all the plurality of pieces of product information received together with the flag, in a simultaneous or time-division manner, paragraph 160).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of ITOU’s flag indication with the system of Hung. One would be motivated to combine these teachings because it can identify type of data.

Regarding claim 19, the method substantially have same limitations as claim 9, thus the same rejection is applicable. 
Allowable Subject Matter
13.	Claims 3, 14 -15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632